FILED
                           NOT FOR PUBLICATION
                                                                             JAN 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JESSIE M. LEWIS,                                 No.   16-15394

              Plaintiff-Appellant,               D.C. No. 1:14-cv-01654-SMS

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Sandra M. Snyder, Magistrate Judge, Presiding

                           Submitted January 11, 2018**
                             San Francisco, California

Before: WALLACE, RAWLINSON, and WATFORD, Circuit Judges.

      1. The Administrative Law Judge (ALJ) erred in finding that Jessie Lewis

could perform the positions of cashier (DOT #211.462-010) and storage rental

clerk (DOT #295.367-026) despite her limitation to “work involving simple

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
instructions.” Those positions require level 3 reasoning, per the Dictionary of

Occupational Titles (DOT). We have held that an apparent conflict exists between

a limitation to “simple, routine, or repetitive tasks” and “the demands of Level 3

Reasoning.” Zavalin v. Colvin, 778 F.3d 842, 843–44 (9th Cir. 2015). The ALJ

therefore was required to “elicit a reasonable explanation for the conflict before

relying on the [vocational expert] evidence to support a determination or decision

about whether [Lewis] is disabled.” SSR 00-4p, 2000 WL 1898704, at *2.

      2. The ALJ did not err in finding that Lewis could perform the position of

office helper (DOT #239.567-010), which requires level 2 reasoning. There is no

apparent unresolved conflict between the vocational expert’s testimony that Lewis

could perform that position and the DOT or its companion publication, the

Selected Characteristics of Occupations Defined in the Revised Dictionary of

Occupational Titles (SCO). See SSR 00-4p at *1. SSR 00-4p does not require the

ALJ to inquire into potential conflicts between vocational expert evidence and all

possible companion publications to the DOT. Lewis cites no case from our court

that has required an ALJ to resolve a conflict between vocational expert evidence

and information provided in the Revised Handbook for Analyzing Jobs (U.S.

Department of Labor 1991) (RHAJ). We therefore decline to hold that SSR 00-

4p’s requirements were triggered here, even if a conflict existed with the RHAJ.
                                                                          Page 3 of 3
      The vocational expert testified that “there are 10,000” office helper jobs in

California. This qualifies as a “significant” number of jobs that Lewis could

perform “in the region where [she] lives.” See 42 U.S.C. § 1382c(a)(3)(B);

Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 527–28 (9th Cir. 2014).

Substantial evidence therefore supports the ALJ’s finding that Lewis was not

disabled. See id. at 522–23.

      AFFIRMED.